DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the application 15/967585 Request for Continued Examination (RCE) filed on 04/21/2022.
Claims 1-39 are allowed in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s response to the final office action (pages 13-17) dated 04/05/2022, regarding the features of claims 1, 29 and 39 the claimed features: “merging, at the processing node, the first time series bucket and the second time series bucket to form a merged time series bucket, wherein the merged time series bucket includes the first subset of the plurality of events and the second subset of the plurality of events and is associated with a third time range, wherein said merging is based at least in part on the first time range and the second time range; communicating a copy of the merged time series bucket to the remote shared storage system via the network; updating the data store catalog with an identification and location of the copy of the merged time series bucket in the remote shared storage system, -2-Application No.: 15/967585 Filing Date:April 30, 2018 receiving, at the data intake and query system, a query, a time range of the query corresponding to the third time range and at least one of the first time range or the second time range; identifying, using the data store catalog, the copy of the merged time series bucket for execution of the query based at least part on the time range of the query corresponding to the third time range and a status of the merged time series bucket as a merged bucket; and executing the query, wherein executing the query comprises searching the copy of the merged time series bucket, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
Claims 2-28 and 30-38 depend from independent claims 1, 29, and 39 respectively, and therefore are allowable on the merits.
The prior art Murray et al (US Patent 6185666) is directed to merging one or more selected computer disk partitions to form a target partition. The system of Murray also pre-processes the partitions before merging such as  assigning files to be deleted from a secondary partition before the user data of that secondary partition is merged or ensures the partitions have the same size or type. The system also processes the merged partition after a merging process to deliver the appropriate merged partition  such as the final merged partition is in the primary partition and resulting merged partition is checked to make sure that the process has completed correctly and that there are no file system errors resulting from the merge operation. 
The prior art Brady, JR (US Patent 9438470) is directed to creating summary for data structures wherein the summary spans multiple files may be produced by combining previously generated summaries of individual files, updating the aggregate summary each time an individual data structure summary is updated. a summary may provide a useful indication of a subset that is of particular interest. A summary can be a useful indication of a subset that is of particular interest and summarizes files that have particular interest to the user. Also, the summary incorporates multiple data structures collected over a day, month, year or other interval. 
 The prior art Thatcher et al(PGPUB 20110060887) is directed to a merge operation that merges an existing storage entry with one or more other storage entries. The merge may comprise modifying the LID of the storage entry to include the new addresses and/or to reference the storage locations to include the storage location on which the data was stored.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153